Argued April 26, 1937.
The charge of the learned court below followed the rule laid down by this court in Com. v. Gill, 120 Pa. Super. 22,182 A. 103.
There was evidence in the case of a number of concurring acts of negligence by the defendant, sufficient to warrant the jury in finding that he was driving his automobile recklessly and without due regard for the rights and safety of pedestrians, in the circumstances existing when he struck Mrs. Zussy and inflicted the injuries which resulted in her death.
The verdict of guilty necessarily carried with it a finding by the jury that the defendant had been guilty of such reckless conduct as to justify his conviction of involuntary manslaughter. In our opinion the verdict is supported by the evidence. *Page 171 
The result is not affected by the fact, called to our attention since the appeal, that in the civil suit brought by Mr. Zussy against this appellant the verdict was in favor of the defendant. The issues were not the same. The slightest negligence on the part of Mrs. Zussy, or of her husband, contributing to the accident, would require a verdict for the defendant in the civil action. This would not be so in the criminal prosecution.
The judgment is affirmed and it is ordered that the defendant appear in the court below at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.